HYDROGEN FUTURE CORPORATION 2525 Robinhood Street, Suite 1100 Houston, TX77005 February 27, 2015 VIA EMAIL AND EDGAR Mr. Jeffrey P. Riedler, Assistant Director Ms. Tara Keating Brooks, Staff Attorney U.S. Securities & Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 keatingbrookst@SEC.GOV Re: Hydrogen Future Corporation Preliminary Information Statement on Schedule 14C Filed February 25, 2015 File No. 000-55153 Dear Messrs. Riedler and Brooks: This correspondence of Hydrogen Future Corporation, a Nevada corporation (the “Company”) is in reference to the submission of a Preliminary Information Statement with the U.S. Securities and Exchange Commission(hereafter, the “Commission”) on Schedule 14C (“Information Statement”), filed on February 25, 2015.We are in receipt of your email to the Company, dated February 26, 2015, and this letter is written in response thereto. We have reproduced your comments below, highlighted in bold, with our responses following immediately thereafter. General 1. COMMENT.Please revise your information statement to discuss any plans, arrangements, understandings or agreements, written or oral, with respect to the issuance of any newly authorized shares of common stock resulting from the amendment of the registrant’s Articles of Incorporation. If there are none, please so state. RESPONSE:We have amended our Preliminary 14C to respond to the above comment. 2. COMMENT.In responding to our comments, please provide a written statement from the company acknowledging that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. U.S. Securities & Exchange Commission Division of Corporate Finance February 27, 2015 Page 2 RESPONSE:The Company hereby acknowledges that: (i) the company is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission any action with respect to the filings; and (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We will file this letter as correspondence via EDGAR contemporaneous with its dispatch to you via email.In the meantime, please feel free to call me at the number above or respond via email or facsimile if you have any further comments or questions. Very truly yours, HYDROGEN FUTURE CORPORATION /s/ Frank Neukomm Frank Neukomm Chief Executive Officer
